Title: From George Washington to John Marshall, 17 March 1789
From: Washington, George
To: Marshall, John

 

Sir,
Mount Vernon March 17th 1789

I have taken the liberty to enclose a protested bill of Exchange drawn in 1765 by the Exts. of William Armsted Esqr. in my favor—which I will thank you to take the necessary steps to recover; and as a compensation for your trouble therewith I will allow you ten per Cent upon whatever you may obtain of the debt—The letters &c. whh accompany the bill will serve to shew that the matter has not been totally neglected by me between the time of its being protested and the present period; Applications have been also made by Colo. Fielding Lewis & Lund Washington on my behalf in my absence during the war—but without effect. If this Debt can be recovered without a suit it will be infinitely the most agreeable to me.
I have been frequently troubled with applications to serve summonses in the dispute (which was supposed to exist) between the Heirs of Michl Cresap and myself concerning a piece of Land on the Ohio—I cannot see what prevents this matter from being closed, for, I presume the Heirs never had an idea of a claim to that land after the nature of my right to it had been explained to them. The substance of the matter is this—when I was engaged in the public service—Michl Cresap had a piece of Land surveyed on the Ohio whh had been previously surveyed on Military claims for me—but in 1784, when I was in the western Country, I met with a Mr Jacobs who married the widow of the said Michael and upon an explanation of the matter he was fully convinced of the priority of my claim and readily gave up his pretensions—since which I have heard nothing of the claim from the Heirs, neither do I believe that they have the least intention of persisting in it—The person concerned in the Land office, upon finding that a warrent had been taken out for a part of the land contained in my survey and a Survey thereof returned me might think it was done by the party with an intention of disputing my claim thereto—and has therefore advised the entering a caveat—when I believe there is no intention on the part of any one to contend the Validity of my Patent which has been granted several years. I will thank you Sir, to have the business finally settled. I am &c.

Go: Washington

